               Case 8:17-ap-00480-MGW      Doc 39     Filed 02/18/19     Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
 In re:
                                                                 Chapter 11
                                                            Jointly Administered
 HILLSBOROUGH HOLDINGS
                                                            Case No. 8:89-bk-9715
 CORPORATION,
                                                            through 8:89-bk-9746
                                                              and 8:90-bk-11997
           Debtor.

 In re:

 JW ALUMINUM COMPANY,
                                                            Case No. 8:89-bk-9718
           Debtor.

 JW ALUMINUM COMPANY,

           Plaintiff,
                                                            Adversary Proceeding
 v.
                                                           No. 8:17-ap-00480-KRM
 MICHAEL H. HOLLAND et al.,

           Defendants.


                    PLAINTIFF JW ALUMINUM COMPANY’S REPLY
                 REGARDING NOTICE OF SUPPLEMENTAL AUTHORITY

          JW Aluminum Company (“JWA”) hereby submits this Reply to the UMWA Trustees’

Response to Plaintiff’s Notice of Supplemental Authority (Dkt. 38).

          1.     JWA’s Notice of Supplemental Authority (“Notice”) addressed two recent

decisions: (1) In re Walter Energy, Inc., 911 F.3d 1121 (11th Cir. 2018); and (2) In re

Westmoreland Coal Co., No. 18-35672, 2018 WL 6920227 (Bankr. S.D. Tex. Dec. 29, 2018), both

of which reject the UMWA Trustees’ argument in this case that the Anti-Injunction Act (“AIA”),

26 U.S.C. § 7421(a), barred this Court from discharging JWA’s alleged Coal Act liabilities in its

March 2, 1995 Confirmation Order. The UMWA Trustees do not dispute that the Eleventh



33848764.v1
             Case 8:17-ap-00480-MGW                Doc 39      Filed 02/18/19        Page 2 of 5



Circuit’s binding decision in Walter Energy effectively disposes of their AIA argument,1 and they

ignore the Westmoreland decision.

        2.       Rather, the UMWA Trustees rely on Walter Energy in support of a new, untimely,

and meritless argument under Section 1114 of the Bankruptcy Code. Noting that the Eleventh

Circuit held in Walter Energy that the bankruptcy court in that case had effectively discharged the

debtor’s Coal Act obligations pursuant to Section 1114, the UMWA Trustees argue that Section

1114 represents the only means to obtain a discharge of Coal Act liabilities (Dkt. 38 at 4). This

argument was not raised by the UMWA Trustees in their briefing in support of their motion to

dismiss (Dkt. 14) or in their opposition to JWA’s motion for summary judgment (Dkt. 25). It has

therefore been waived. See Grasso v. Grasso, 131 F. Supp. 3d 1303, 1309 (M.D. Fla. 2015)

(argument not raised in initial motion or brief is waived).

        3.       In addition to its untimeliness, the UMWA Trustees’ new argument is meritless.

The UMWA Trustees ignore a critical distinction between this case and Walter Energy, which

renders Section 1114 inapplicable here. Section 1114(a) defines “retiree benefits” as “payments

to any entity or person for the purpose of providing or reimbursing payments for retired employees

and their spouses and dependents, for medical, surgical, or hospital care benefits, or benefits in the

event of sickness, accident, disability, or death under any plan, fund, or program (through the

purchase of insurance or otherwise) maintained or established in whole or in part by the debtor

prior to filing a petition commencing a case under [the Bankruptcy Code].” 11 U.S.C. § 1114(a)

(emphasis added). In short, Section 1114 applies only to “retiree benefits” that were already being

paid “by the debtor” and “prior to filing” its bankruptcy petition.




1
  The UMWA Trustees state that they are considering whether to file a petition for writ of certiorari in the U.S.
Supreme Court in Walter Energy. (Dkt. 38 at 2 n.1)


                                                       2
             Case 8:17-ap-00480-MGW                Doc 39       Filed 02/18/19       Page 3 of 5



        4.       In Walter Energy, the Chapter 11 petition was filed on July 15, 2015. In re Walter

Energy, Inc., 542 B.R. 859, 866 (Bankr. N.D. Ala. 2015), aff’d, 911 F.3d 1121 (11th Cir. 2018).

This is significant because the Coal Act was passed in October 1992, and the Act’s obligations

became fully effective on February 1, 1993. 26 U.S.C. §§ 9704(i), 9708, 9711, 9712(b)(2). It is

undisputed that Walter Energy was satisfying Coal Act obligations at the time of the filing of its

Chapter 11 petition. See Walter Energy, 911 F.3d at 1133 & n.18 (noting that, at the time of its

bankruptcy, Walter Energy was maintaining an individual employer plan, was paying premiums

to the Combined Fund, and had paid security to the 1992 Benefit Plan). Accordingly, Walter

Energy appropriately sought termination of its Coal Act obligations under Section 1114 because

those obligations were being “paid by the debtor” and “prior to the filing” of Walter Energy’s

Chapter 11 petition.

        5.       This case, however, involves a Chapter 11 petition that was filed on December 27,

1989 (Dkt. 20-2). Any retiree benefits that any of the debtors (including Walter Industries, Inc.)

were paying prior to the December 27, 1989 petition date2 could not have arisen under the Coal

Act. The Coal Act did not exist in 1989. Moreover, JWA has never paid any Coal Act premiums.

And because JWA has never been in the coal industry, it was not responsible for paying any retiree

benefits to miners or their families prior to the December 27, 1989 filing of its petition in this case.

As demonstrated in JWA’s motion for summary judgment, JWA’s alleged “related person”

liabilities under the Coal Act arose no later than the Act’s effective date: February 1, 1993 (Dkt.




2
 JWA and thirty-one affiliated debtors each filed individual Chapter 11 cases on December 27, 1989. An additional
affiliate filed a Chapter 11 petition on December 3, 1990. The Plan and Confirmation Order at issue in the present
proceedings were entered in each of the thirty-three separate bankruptcy proceedings.


                                                        3
             Case 8:17-ap-00480-MGW                 Doc 39       Filed 02/18/19        Page 4 of 5



19 at 10-15). Accordingly, JWA properly relied on the Court’s March 1995 Confirmation Order

to secure a discharge of all “debts” and “claims” based on alleged Coal Act liabilities.3

        6.       In sum, the UMWA Trustees’ Response is an untimely and unavailing attempt to

distract the Court by highlighting a part of the Eleventh Circuit’s analysis in Walter Energy—its

discussion of Section 1114—that has no possible application in this case.



                                                              Respectfully submitted,

                                                                /s/ Scott A. Stichter
                                                              Scott A. Stichter (Fl. Bar No. 0710679)
                                                              STICHTER, RIEDEL, BLAIN &
                                                              POSTLER, P.A.
                                                              110 E. Madison Street, Suite 200
                                                              Tampa, Florida 33602
                                                              Phone: (813) 229-0144
                                                              Fax: (813) 229-1811
                                                              Email: sstichter@srbp.com

                                                              and

                                                              Mark M. Maloney (Ga. Bar No. 468104)
                                                              Kevin J. O’Brien (Ga. Bar No. 714849)
                                                              Sarah L. Primrose (Fl. Bar No. 98742)
                                                              KING & SPALDING LLP
                                                              1180 Peachtree Street
                                                              Atlanta, Georgia 30309
                                                              Phone: (404) 572-4600
                                                              Fax: (404) 572-5100
                                                              Email: mmaloney@kslaw.com
                                                                     kobrien@kslaw.com
                                                                     sprimrose@kslaw.com

                                                              Attorneys for Plaintiff JW Aluminum
                                                              Company




3
  For the same reasons, the UMWA Trustees cannot rely on the Confirmation Order’s provisions relating to the
continuation of “Retiree Benefits.” (Dkt. 38 at 2-3) The Confirmation Order expressly incorporates Section
1114(a)’s definition of “retiree benefits.” (Dkt. 20-10 at 27-28). Thus, alleged Coal Act liabilities, which did not
exist when JWA filed for bankruptcy, cannot be “retiree benefits” under Section 1114 or the Confirmation Order.


                                                         4
            Case 8:17-ap-00480-MGW            Doc 39   Filed 02/18/19   Page 5 of 5




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Supplemental

Authority has been furnished on this 18th day of February, 2019, by the Court’s CM/ECF system

to all parties receiving electronic notice.




                                              /s/ Scott A. Stichter
                                              Scott A. Stichter (FBN 0710679)




                                                 5
